       Case 1:20-cv-00813-WJ-CG Document 13 Filed 10/14/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

DR. XIMENA P GALARZA-RIOS, MD,

             Plaintiff,

v.                                                         No. CV 20-813 WJ/CG

OPTUMCARE NEW MEXICO, LLC,

             Defendant.

             ORDER SETTING TELEPHONIC STATUS CONFERENCE

      THIS MATTER is before the Court upon review of the record. IT IS HEREBY

ORDERED that a status conference will be held by telephone on Thursday, December

10, 2020, at 2:30 p.m. The parties shall call Judge Garza’s AT&T Teleconference line

at (877) 810-9415, follow the prompts, and enter the Access Code 7467959, to be

connected to the proceedings.

     IT IS SO ORDERED.

                                 ________________________________
                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
